EXHIBIT 10.3 SECOND OMNIBUS LOAN MODIFICATION AND EXTENSION AGREEMENT THIS SECOND OMNIBUS LOAN MODIFICATION AND EXTENSION AGREEMENT (this “Agreement”) dated and made effective as of March 8, 2013, by and between ALEXANDER’S REGO SHOPPING CENTER, INC., a Delaware corporation with an office at c/o Vornado Realty Trust, 888 Seventh Avenue, New York, New York 10019 (the “Borrower”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association with an office at 1 Federal Street, 9th Floor, Boston, Massachusetts 02110 (“Bank”). RECITALS: A. Pursuant to that certain Loan Agreement dated March 10, 2009, by and between Bank and Borrower (the “Original Loan Agreement”), as amended by that certain
